UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:
                                                          Case No.: 18-22239
Anastasia Cretekos,
                                                          Chapter 13

                  Debtor.                                 Hon. Sean H. Lane, U.S.B.J.
------------------------------------------------------x

               STIPULATION TO BE SO ORDERED BETWEEN SECURED
             CREDITOR AND DEBTOR PROVIDING FOR: (A) DEED IN LIEU;
                   (B) DATE FOR DEBTOR TO VACATE PROPERTY;
              (C) RELOCATION PAYMENT; AND (D) WAIVER OF CLAIM

        WHEREAS, Debtor, Anastasia Cretekos (the “Debtor”), commenced the instant case (the

“Case”) by the filing of a voluntary petition pursuant to Chapter 13 of title 11 of the United States

Code (the “Bankruptcy Code”) on February 9, 2018 (the “Case Filing Date”); and

        WHEREAS, Select Portfolio Servicing, Inc., as servicer for Deutsche Bank National Trust

Company Americas, as Trustee for Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-

Through Certificates Series 2006-QS14 (the “Secured Creditor”) has a filed proof of claim in the

Case, Claim No. 3-1, filed on April 20, 2018 for a secured claim regarding a mortgage loan (the

“Mortgage Loan”) with a recorded mortgage lien on Debtor’s real property located at 1 Edelweiss

Lane, Congers, New York 10920 (the “Property”) in the amount of $1,051,514.78 (the “Mortgage

Claim”); and

        WHEREAS, The Court entered an Order on May 17, 2018 granting loss mitigation with

respect to the Mortgage Loan (“Loss Mitigation”); and

        WHEREAS, in the Loss Mitigation Debtor determined to pursue a non-retention option

and requested a deed in lieu for the Property (“DIL”) be considered by the Secured Creditor; and




                                                                                                Page 1
       WHEREAS, Secured Creditor has approved the DIL request and agreed to certain related

provisions regarding disposition of the Property and settlement of the Mortgage Claim, as set forth

herein below; and

       NOW THEREFORE, it is hereby stipulated, agreed to and resolved as follows:

   1. The DIL, which has been provided to the Debtor has been executed by Debtor and will be

       returned to Secured Creditor.

   2. The Debtor shall vacate the Property on or before August 31, 2021.

   3. Upon Debtor’s vacating of the Property, Secured Creditor shall pay Debtor $3,000.00 for

       relocation expenses by check to be made payable to Debtor and delivered to an address

       that Debtor’s counsel provides to Secured Creditor.

   4. Upon completion of the events and actions provided for in paragraphs one through three

       above, Secured Creditor waives all remaining claims related to the Mortgage Claim, and

       specifically waives the right to seek a deficiency judgment against the debtor after

       disposition of the Property.

   5. Within 30 days after completion of the events and actions provided for one through three

       above, Secured Creditor shall take such steps as are necessary to cause the pending state

       court foreclosure action to be discontinued and for the filed notice of pendency against the

       Property to be canceled. Debtor agrees to execute any document or instrument in the

       foreclosure action deemed necessary by Secured Creditor to cause the discontinuance of

       the foreclosure action and cancellation of the notice of pendency.

   6. This Stipulation contains the entire agreement between and among the parties hereto, and

       supersedes all prior and contemporaneous discussions, negotiations, understandings and

       agreements, whether oral or written, express or implied, between or among them relating



                                                                                              Page 2
      to the subject matter of this Stipulation. This Stipulation may not be amended orally, nor

      shall any purported oral amendment (even if accompanied by partial or complete

      performance in accordance therewith) be of any legal force or effect or constitute an

      amendment of this Stipulation, but rather it may be amended only by an agreement in

      writing signed by the parties.

   7. This Stipulation may be executed by the parties in any number of counterparts, including

      by way of facsimile or electronic transmission, and each of which shall be deemed to be an

      original and all of which, collectively, shall be deemed to be one and the same instrument.

   8. By their signatures below, the attorneys for Secured Creditor and Debtor each represent

      that they have the full authority to execute the stipulation on behalf of their respective

      clients, and to so bind the clients to the terms and conditions hereof.

   9. This Stipulation shall be deemed effective upon the Bankruptcy Court’s approval and the

      entry of the Stipulation as “so ordered” by the Court or by separate Order of the Court

      approving the Stipulation without amendment, modification or revision.


Date: August 16, 2021
      Westbury, New York
                                             Robertson, Anschutz, Schneid,
                                             Crane & Partners, PLLC
                                             Attorney for Secured Creditor, Select
                                             Portfolio Servicing, Inc.
                                             900 Merchants Concourse, Suite 310
                                             Westbury, NY 11590
                                             Tel.: 516-280-7675

                                             By: _Kevin R. Toole_______________
                                             Kevin R. Toole, Esq.
                                             Email: ktoole@raslg.com


                            [Signatures Continued on Next Page]



                                                                                            Page 3
Dated: August 16, 2021
       White Plains, New York
                                 Tirelli Law Group
                                 Attorneys for Debtor, Anastasia Cretekos
                                 50 Main Street, Suite 1265
                                 White Plains, NY 10606
                                 Tel.: 914-732-3222
                                 By:___Linda Tirelli________________
                                 Linda Tirelli, Esq.
                                 Email: ltirelli@tirellilawgroup.com

SO ORDERED:

Dated: August 20, 2021

__/s/ Sean H. Lane_________
Honorable Sean H. Lane
United States Bankruptcy Judge




                                                                            Page 4
